                                                    UNITED STATES DISTRICT COURT
                                                                         DISTRICT OF SOUTH DAKOTA
                                                                                       Southern Division

   SALA NAAMBEWE AND YVETTE NIMENYA                                                                                       EXHIBIT LIST
                  V.
           SMITHFIELD FOODS                                                                                                Case Number: 4:17-CV-04123-LLP

  PRESIDING JUDGE                                                       PLAINTIFF’S ATTORNEY                                      DEFENDANT’S ATTORNEY
   Lawrence L. Piersol, United States District                                        Stephanie E. Pochop                                     Andrea R. Calem
  TRIAL DATE (S)
                    Judge                                               COURT REPORTER                                            COURTROOM DEPUTY
                       October 22, 2018                                        Click here to enter text.                                           DJP
  PLF.      DEF.       COURT             DATE
                                                           ADMITTED                                                     DESCRIPTION OF EXHIBITS
  NO.       NO.         NO.             OFFERED

                                                                     Deposition Exhibits 1-58, including:
   1                                                                                    Intentionally Omitted Duplicate of Defendants Exhibit 201
   2                                                                                    Intentionally Omitted Duplicate of Defendants Exhibit 202
   3                                                                                    Intentionally Omitted Duplicate of Defendants Exhibit 203
   4                                                                                                              Incident Intake Report Form
   5                                                                                                                   Intentionally Omitted
   6                                                                                                                   Charge of Discrimination
   7                                                                                                        2/22/16 Incident intake report form
   8                                                                                    Intentionally Omitted Duplicate of Defendants Exhibit 204
   9                                                                                    Intentionally Omitted Duplicate of Defendants Exhibit 205
  10                                                                                    Intentionally Omitted Duplicate of Defendants Exhibit 206
  11                                                                                                                   2/15/17 handwritten note
  12                                                                                                      Photographs of Smithfield workplace
  13                                                                                                                    Intentionally Omitted
  14                                                                                                 “Dear management” handwritten document
  15                                                                                                        HR Incident intake report (2/22/16)

  16                                                                                    Intentionally Omitted Duplicate of Defendants Exhibit 207

  17                                                                                                                     4/4/16 NLRB letter

  18                                                                                                                   Charge of Discrimination

  19                                                                                    Intentionally Omitted Duplicate of Defendants Exhibit 208




                                                                                                                                       Page 1 of Click   here to enter text.
* Include a notation as to the location of any exhibit not held with the case file or not available because of size.
   SALA NAAMBEWE AND YVETTE
                                                                 vs.                    SMITHFIELD FOODS                           Case No. 4:17-CV-04123-LLP
           NIMENYA
              DE
   PLF.       F.       COURT             DATE
                                                           ADMITTED                                        DESCRIPTION OF EXHIBITS* AND WITNESSES
   NO.        NO        NO.             OFFERED
               .

    20                                                                                  Intentionally Omitted Duplicate of Defendants Exhibit 209

    21                                                                                                     Local 304A Grievance From 8/26/16

    22                                                                                  Intentionally Omitted Duplicate of Defendants Exhibit 210

    23                                                                                                                    12/9/16 Grievance

    24                                                                                                             Smithfield Warning notice

    25                                                                                  Intentionally Omitted Duplicate of Defendants Exhibit 211

    26                                                                                                                      FMLA Notice

    27                                                                                  Intentionally Omitted Duplicate of Defendants Exhibit 212

    28                                                                                  Intentionally Omitted Duplicate of Defendants Exhibit 213

    29                                                                                                                 8/23/16 UFCW grievance

    30                                                                                  Intentionally Omitted Duplicate of Defendants Exhibit 214

    31                                                                                                                     12/8/16 warning

    32                                                                                                                    UFCW grievance

    33                                                                                                                 7/18/17 UFCW grievance

    34                                                                                                                      9/13/17 email

    35                                                                                                                      1/12/18 email

    36                                                                                                                     1/16/18 warning

    37                                                                                                                     3/27/18 warning

    38                                                                                                                     3/29/18 warning

    39                                                                                  Intentionally Omitted Duplicate of Defendants Exhibit 215

    40                                                                                                             4/4/18 incident report form

    41                                                                                  Intentionally Omitted Duplicate of Defendants Exhibit 216

    42                                                                                  Intentionally Omitted Duplicate of Defendants Exhibit 207

    43                                                                                                                  8/15/17 incident report

    44                                                                                                       2/22/16 Nimenya Incident Report

    45                                                                                  Intentionally Omitted Duplicate of Defendants Exhibit 217

    46                                                                                                                      1/12/17 email

    47                                                                                                    Argus Leader article posted in facility

    48                                                                                  Intentionally Omitted Duplicate of Defendants Exhibit 218

    49                                                                                                          3/18/16 Summary of events
                                                                                                                                       Page 2 of Click   here to enter text.
* Include a notation as to the location of any exhibit not held with the case file or not available because of size.
   SALA NAAMBEWE AND YVETTE
                                                                 vs.                    SMITHFIELD FOODS                           Case No. 4:17-CV-04123-LLP
           NIMENYA
    50                                                                                  Intentionally Omitted Duplicate of Defendants Exhibit 206
    51                                                                                                                   Absence report form

    52                                                                                                                  12/6/16 warning notice

    53                                                                                                                 2/15/17 handwritten notes

    54                                                                                 Intentionally Omitted Duplicated of Defendants Exhibit 219

    55                                                                                                                    4/12/18 grievance

    56                                                                                  Intentionally Omitted Duplicate of Defendants Exhibit 220

    57                                                                                  Intentionally Omitted Duplicate of Defendants Exhibit 221

    58                                                                                 Intentionally Omitted Duplicated of Defendants Exhibit 222

                                                              Additional records not offered at deposition.
                                                                                 Ogaldez personnel file records: Disciplinary records from 4/4/17;
    59                                                                        2/8/17; 7/22/16; 3/18/16; 4/2/15/ and 1/29/15, Defendant’s Disclosures,
                                                                                                            p. 919-921.
                                                                                 Genzler personnel file records: Disciplinary records from 3/9/16;
    60                                                                         3/28/16; 7/23/15; and 12/14/16, Defendant’s Disclosures, p. 903, 904,
                                                                                                           907, 909, 910.
                                                                                Hultman personnel file records: Performance appraisal 2015-2016,
                                                                              Defendant’s Disclosures, p. 845-852; Disciplinary records from 2/10/16
    61
                                                                                and 8/7/17, Defendant’s Disclosures, p. 858-862; Naambwe notes in
                                                                                         Hultman file, Defendant’s Disclosures, p. 853-857.
                                                                              Loger personnel file records: Performance appraisal 2017, Defendant’s
                                                                              Disclosures, p. 865-67; Performance appraisal 2013-2016, Defendant’s
    62                                                                            Disclosures, p. 868-881; Disciplinary records from 8/11/16 and
                                                                              2/11/16, Defendant’s Disclosures, p. 882, 883; Genzler/Naambwe notes
                                                                                      in Loger file, Defendant’s Disclosures, p. 884-901, 902.
    63                                                                              Intentionally Omitted Duplicate of Defendants Exhibit 231

    64                                                                              2/26/16 Notes re: Genzler, Defendant’s Disclosures, p. 282-283.
                                                                                    3/3/16 Moate email notes re: Genzler, Defendant’s Disclosures,
    65
                                                                                                              p. 279-281.
                                                                                     4/1/16 Meeting notice re: “harassment concern”, Defendant’s
    66
                                                                                                          Disclosures, p. 254.
    67                                                                             4/5/16 Moate notes re: Salgadez, Defendant’s Disclosures, p. 291.
                                                                                    4/17/16 Moate email re: Naambwe pay adjustment, Defendant’s
    68
                                                                                                      Disclosures, p. 269-271.
    69                                                                             7/15/16 Moate email re: job pay, Defendant’s Disclosures, p. 292.
                                                                                  8/26/16 Derby/Reed Email re: Lisa Christion Statement, Plaintiff’s
    70
                                                                                                          Disclosures, p. 539
    71                                                                                Intentionally Omitted Duplicate of Defendants Exhibit 233
                                                                                       9/12/16 meeting notice re: Naambwe follow up, Defendant’s
    72
                                                                                                           Disclosures, p. 218.
    73                                                                                  Intentionally Omitted Duplicate of Defendants Exhibit 232


                                                                                                                                       Page 3 of Click   here to enter text.
* Include a notation as to the location of any exhibit not held with the case file or not available because of size.
   SALA NAAMBEWE AND YVETTE
                                                                 vs.                    SMITHFIELD FOODS               Case No. 4:17-CV-04123-LLP
           NIMENYA
                                                                                    7/15/16 Derby Email Re: Naambwe Compensation, Defendant’s
    74
                                                                                                           Disclosures, p. 223
                                                                                      9/16/16 Moate email re: Becky Kaufman report Defendant’s
    75
                                                                                                       Disclosures, p. 228-229.
    76                                                                                 Intentionally Omitted Duplicate of Defendants Exhibit 225

    77                                                                                  Intentionally Omitted Duplicate of Defendants Exhibit 228

    78                                                                                    3/1/17 mediation notice, Defendant’s Disclosures, p. 255.
                                                                                   3/28/17 Moate Email Re: Naambwe Going Home, Defendants
    79
                                                                                                         Disclosures, p. 247
                                                                               4/14/17 Loger email re: restraining order, Defendant’s Disclosures, p.
    80
                                                                                                                326.
                                                                                   4/18/17 Moate email re: Lisa Christion interview, Defendant’s
    81
                                                                                                      Disclosures, p. 285-286.
                                                                               7/25/17 Reed email re: Loger and Naambwe, Defendant’s Disclosures,
    82
                                                                                                               p. 257.
    83                                                                               Intentionally Omitted Duplicate of Defendants Exhibit 222

    84                                                                            8/16/17 Fleming/Reed email, Defendant’s Disclosures, p. 358-361
                                                                                     8/16/17 Dakota Mills email and smoked meat investigative
    85
                                                                                      documentation, Defendant’s Disclosures, p. 171, 404-411.
    86                                                                           8/29/Derby/Loger investigation notes, Plaintiff’s disclosures, p. 546.
                                                                                  9/9/17 Henle/Reed email re: Naambwe and Nimenya, Defendant’s
    87
                                                                                                          Disclosures, p. 300.
                                                                                   9/13/17 Motley/Reed Email about Hultman Incident, Defendant’s
    88
                                                                                                          Disclosures, p. 155
    89                                                                            9/13/17 Investigation notices, Defendant’s Disclosures, p. 306-310.
                                                                                 11/2/17 Henley/Reed email re: Naambwe, Defendant’s Disclosures,
    90
                                                                                                              p. 297.
    91                                                                               Intentionally Omitted Duplicate of Defendants Exhibit 229

    92                                                                             1/5/18 Derby email about photo, Defendant’s Disclosures, p. 237.
                                                                              1/12/18 Reed/Motley Email Re: Grievance. Defendant’s Disclosures, p.
    93
                                                                                                               340
                                                                                   1/16/18 Disciplinary Record, Defendant’s Disclosures, p. 335
    94

    95                                                                         1/17/18 Reed email regarding photo, Defendant’s Disclosures. p. 336.
                                                                                1/17/18 Derby note regarding bathroom use, Defendant’s Disclosure,
    96
                                                                                                              p. 238.
    97                                                                             1/19/18 Naambwe grievance, Defendant’s Disclosures, p. 949.
                                                                                      2/1/18 Moate email re: complaints in Dept. 19D, Defendant’s
    98
                                                                                                       Disclosures, p. 266-268.
                                                                                      3/27/18 Moate email re: Abegail issue and disciplinary action,
    99
                                                                                                 Defendant’s Disclosures, p. 240-242.
                                                                                     3/28/18 Moate/Reed email re: Naambwe going home,
   100
                                                                                              Defendant’s Disclosures, p. 330.
   101                                                                           3/30/18 Naambwe grievance, Defendant’s Disclosures, p. 957

                                                                                                                           Page 4 of Click   here to enter text.
* Include a notation as to the location of any exhibit not held with the case file or not available because of size.
   SALA NAAMBEWE AND YVETTE
                                                                 vs.                    SMITHFIELD FOODS                    Case No. 4:17-CV-04123-LLP
           NIMENYA
                                                                               4/2/18 Reed Email Re: Warning Notes Re: Abigail Issue, Defendant’s
   102
                                                                                                     Disclosures, p. 274-275
                                                                                   4/11/18 Naambwe Grievance, Defendant’s Disclosures, p. 949
   103
                                                                              4/17/18 Moate email re: Sala Naambwe, Defendant’s Disclosures,
   104
                                                                                                         p. 269-270.
                                                                                    5/18/18 Reed email re: Nimenya incident, Defendant’s
   105
                                                                                                  Disclosures, p. 287-288.
                                                                               8/6/18 Derby email on Respectful Communication, Defendant’s
   106
                                                                                                    Disclosures, p. 226
                                                                                   2018 Union grievance records, Defendant’s Disclosures,
   107
                                                                                                         p. 928-944.
                                                                                  Motley/Reed correspondence about Naambwe grievances,
   108
                                                                                         Defendant’s Disclosures, p. 937-938, 1014.
   109                                                                           Naambwe hours/pay, Defendant’s Disclosures, p. 391-398.

   110                                                                                                                 Nimenya W2’s

   111                                                                                                                 Naambwe W2’s




                                                                                                                                Page 5 of Click   here to enter text.
* Include a notation as to the location of any exhibit not held with the case file or not available because of size.
